ORDER' MODIFYING JUDGMENT AND SENTENCE
WHEREAS, the Supreme Court of the United States, in Justus v. Oklahoma, - U.S. -, 96 S.Ct. 3216, 49 L.Ed.2d -, has vacated the opinion of this Court affirming the judgment and sentence rendered in the above styled and numbered cause insofar as it left undisturbed the death sentence, and remanded this cause for reconsideration of this Court in the light of Woodson et al. v. North Carolina, — U.S. -, 96 S.Ct. 2978, 49 L.Ed.2d - (1976) and Roberts v. Louisiana, — U.S. -, 96 S.Ct. 3001, 49 L.Ed.2d - (1976);
AND WHEREAS, this Court has this date, in Riggs v. Branch, Okl.Cr., 554 P.2d 823, reconsidered its prior holding in Justus v. State, Okl.Cr., 542 P.2d 598, and vacated and set aside that opinion insofar as it is inconsistent with Riggs v. Branch, supra;
NOW, THEREFORE, IT IS THE ORDER OF THIS COURT, that the judgment and sentence rendered in the District Court, Oklahoma County, Case No. CRF-73-3180, be, and the same is hereby, modified from a sentence of death, to a sentence of life imprisonment at hard labor. The Clerk of this Court is directed to issue the Mandate FORTHWITH.
WITNESS OUR HANDS, and the Seal of this Court, this 2nd day of September, 1976.
TOM BRETT, P. J.
HEZ J. BUSSEY, J.
C. F. BLISS, Jr., J.